Citation Nr: 9914786	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-34 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for the residuals of a transmetatarsal amputation of 
the right foot, with a history of osteomyelitis.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT THE TWO HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to July 
1956.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), dated in January 1996 and April 1998, which 
denied a claim for an increased rating for the service-
connected residuals of a transmetatarsal amputation of the 
right foot and a claim for a grant of special monthly 
compensation based on the need for regular aid and attendance 
or housebound status, respectively.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal of the issue of entitlement to an increased rating 
for the service-connected residuals of a transmetatarsal 
amputation of the right foot, with a history of 
osteomyelitis, has been obtained and developed by the agency 
of original jurisdiction.

2.  The record reveals that the amputations that the veteran 
has suffered in his right foot have caused the loss of more 
than half of the metatarsal bones of that foot and that the 
resulting disability is currently rated at its maximum 
schedular rating.

3.  It has not been shown that the severity of the service-
connected residuals of a transmetatarsal amputation of the 
right foot, with a history of osteomyelitis, currently 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular standards 
and warrant further consideration of the claim for an 
increased rating for this disability on an extraschedular 
basis.


CONCLUSION OF LAW

A disability evaluation in excess of 40 percent for the 
residuals of a transmetatarsal amputation of the right foot, 
with a history of osteomyelitis, is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic 
Code 5166 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

The claim of entitlement to a disability evaluation in excess 
of 40 percent for
the residuals of a transmetatarsal amputation of the right 
foot,
with a history of osteomyelitis:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of this 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1998).

A review of the evidence of record reveals that the veteran 
has been subjected to several surgeries of his right foot in 
the past, the last of which was conducted in 1993 (although, 
as explained later, two minor surgical procedures were 
thereafter conducted in February and November 1996, basically 
to remove a bony spur and to excise an ulcer).  As a result 
of these surgeries, the right foot currently is missing its 
fourth and fifth toes, and its three first toes have been 
amputated up to two thirds of their metatarsal bones.  The 
resulting disability, residuals of a transmetatarsal 
amputation of the right foot, with a history of 
osteomyelitis, currently is rated as 40 percent disabling 
under Diagnostic Code 5166 of VA's Schedule for Rating 
Disabilities (the Schedule).  This diagnostic code provides 
for a single, maximum rating of 40 percent for the amputation 
of the forefoot, proximal to the metatarsal bones, with more 
than one-half of metatarsal loss.  See, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5166 (1998).   It also provides for 
the granting of special monthly compensation, which the 
record shows the veteran was already assigned in a December 
1993 rating decision, on account of the loss of the use of 
one foot, as per the provisions of 38 U.S.C.A. § 1114(k) 
(West 1991).

A 40 percent rating is also warranted when there is loss of 
the use of the foot.  See, 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5167 (1998).

The Schedule does not provide for ratings exceeding 40 
percent for the loss of part, or use, of only one foot.  
Higher schedular ratings could only be assigned if the 
amputation were at a higher level in the leg (see Diagnostic 
Codes 5160 through 5164 of the Schedule) or if, in addition 
to the amputated right foot, there were loss or anatomical 
loss of the other foot or of at least one hand (see 
Diagnostic Codes 5104 through 5111 of the Schedule).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5104 through 5111 
and 5160 through 5164 (1998).  Such is not the case here and, 
therefore, these diagnostic codes are not applicable to the 
appealed matter.

Notwithstanding the above, and in order to accord justice, VA 
regulation also provides for the consideration and potential 
assignment of extraschedular ratings in exceptional cases 
where the schedular evaluations are found to be inadequate.  
In these cases, the Under Secretary for VA Benefits or the 
Director of the VA Compensation and Pension Service, upon 
field submission, is authorized to approve such an 
evaluation, which is to be commensurate with the average 
earning capacity impairment that is due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See, 
38 C.F.R. § 3.321(b)(1) (1998).

The question to be answered in the present case is, then, 
whether the current severity of the service-connected right 
foot disability is such as to warrant the further 
consideration of the appealed claim for an increased rating 
on an extraschedular basis.  The Board notes that the RO 
already determined that no such further consideration of the 
present case is warranted (see, in this regard, the 
Supplemental Statement of the Case that was issued in January 
1999) and the Board agrees with that determination because 
the record clearly shows that the veteran's recent history of 
hospitalizations and an apparent industrial impairment are 
actually due to his other multiple, well-documented 
disabilities (which include both cardiovascular and 
respiratory disabilities), which are all nonservice-
connected, as shown in the following paragraphs.

As noted earlier, the veteran had his last major surgery of 
his right foot in 1993 and also had two minor right foot 
surgeries in 1996.  Thereafter, some records reveal medical 
consultations due to complaints of pain and swelling in the 
right foot, but the vast majority of the medical records, 
including all those reflecting hospital admissions, reveal 
medical treatment for other, nonservice-connected 
disabilities.  For instance, a September 1994 VA medical 
record reflects a VA admission due to the exacerbation of an 
old brainstem cerebrovascular accident (CVA), with a possible 
new lesion.  It was noted in this record that the veteran had 
a history of hypertension and a stroke and the discharge 
diagnoses were listed as exacerbation of an old brainstem 
CVA, hypotension, chronic obstructive pulmonary disease 
(COPD) and coronary artery disease (CAD).

A May 1995 VA outpatient medical record reveals a 
consultation due to complaints of dizziness associated with a 
nauseous feeling, a "problem list" of allergic rhinitis, 
hypertension, peptic ulcer disease (PUD), bilateral occlusive 
carotid artery disease (OCAD) and chronic back pain, and 
assessments of possible vertigo, hypertension, chronic pain 
and depression, PUD and bilateral OCAD. 

A November 1995 VA discharge summary reveals a two-day 
admission due to complaints of chest pain, which were 
initially felt to represent a myocardial infarction.  It was 
noted that the veteran had a history of multiple CVAs in the 
past, which had left him with a slurred speech, and of 
hypertension and COPD.  Upon further examination, a 
myocardial infarction was ruled out and the discharge 
diagnoses were listed as unstable angina, COPD, transient 
ischemic attacks, hypertension and PUD.

Another VA hospitalization, again due to complaints of chest 
pain, was reported five days after the above admission, still 
in November 1995, and this time the primary diagnoses were 
listed as chest pain, rule out CAD, leukopenia, with a white 
blood cell count of 3.7, COPD and a history of transient 
ischemic attacks.

The veteran's feet were examined by a VA specialist in 
January 1996.  In his report, the subscribing examiner noted 
that the veteran's past medical history included two CVAs, an 
irregular heart beat, hypertension, CAD and osteoarthritis, 
and that his past surgical history was notable for several 
surgeries of the right foot, with amputation of the digits 
and subsequent transmetatarsal amputation on that foot.  The 
examiner also noted that the veteran ambulated with an 
antalgic gait with the use of a cane and that he wore custom 
molded shoes.  On examination, the skin was intact and 
hydrated, with the exception of a superficial hematoma or 
ulceration to the right foot on the plantar aspect of the 
first metatarsal stump at the transmetatarsal amputation 
site.  There was weakness to the muscle groups of the right 
foot, an equinus deformity on the right ankle and a 
superficial break in the skin on the right foot, plantar 
first met stump, non-infected.

The above report further reveals that X-Rays taken on the day 
of the examination did not reveal any osteomyelitis or 
further bone infection, but what appeared to be a small spur 
of regeneration of bone on the stump of the first metatarsal, 
which was on the plantar surface and was causing a prominence 
which was most likely the cause of the ulceration.  
Otherwise, the transmetatarsal amputation was stable, 
although the examiner indicated that the veteran would 
require additional surgery to remove the bony prominence of 
the plantar surface, in order to eliminate any further 
ulceration and/or infection.

VA X-Rays of the veteran's right foot were also taken in 
February 1996 and, according to the report of these new X-
Rays, there were no significant interval changes and no 
evidence of osteomyelitis.

The first of the two aforementioned "minor" right foot 
surgeries of 1996 is reflected in VA medical records that 
were produced in February of that year, which reveal that the 
veteran was subjected to a release (or resection) of the 
Achilles tendon and the removal of a bone spur (exostectomy) 
from the first metatarsal of the right foot.  Thereafter, 
several VA outpatient medical records were produced, between 
February and May 1996, reflecting post-surgical follow ups 
and care of the healing wound.

The second of the aforementioned "minor" right foot 
surgeries of 1996 is reflected in VA medical records that 
were produced in November 1996, which reveal a second 
intervention, this time to excise an ulcer posterior to the 
right Achilles tendon.  As of January 1997, it was noted that 
the wound had good closure and was healing and that there was 
minimal erythema.

The veteran testified at an RO hearing that was conducted in 
January 1997, at which time he complained, in essence, of 
pain and swelling in the right foot, and infections and a 
non-healing wound following the surgery of November 1996.

An April 1997 VA outpatient medical record reflects a 
"routine appointment for" the veteran.  According to this 
record, the veteran complained of falling repeatedly since 
having his right foot amputated, in spite of using a walker, 
hurting himself in the shoulder and in the ribs.  The 
assessment was listed as follows:  atherosclerotic heart 
disease, stable, hypertension, controlled, COPD, stable, 
allergic rhinitis, stable, and status post CVA.  Also, a 
"consultation to [the] wheelchair clinic [was reportedly] 
written for evaluation for mobility."

A May 1997 record produced at a VA seating and mobility 
clinic reveals that the veteran arrived on a manual 
wheelchair that was pushed by his spouse and complained of a 
history of falls while trying to stand and transfer.  It was 
concluded that the veteran would benefit from powered 
mobility and a powered wheelchair was consequently ordered.

An August 1997 record produced at the above VA seating and 
mobility clinic reveals that the veteran was issued the 
powered wheelchair that was ordered months earlier, that he 
was transferred into that wheelchair, that all applicable 
adjustments were made to ensure proper fit and posture and 
that both he and his spouse were instructed in the use of his 
new wheelchair.  It was noted that the veteran was able to 
operate the wheelchair adequately, with only minor 
programming adjustments necessary, and it was concluded that 
he performed power wheelchair skills at an acceptable level 
and that both he and his wife were able to follow 
instructions.

A VA outpatient medical record also dated in August 1997 
reveals a routine foot consultation, at which time the 
veteran said that he had had mild discomfort since getting 
new shoes a week earlier, but denied any change in history or 
other problems.  The examination was essentially normal and 
the assessment was listed as a routine work up of the right 
forefoot amputation, times seven years.

The record further reveals that, in October 1997, the 
nonservice-connected disabilities referred to earlier in this 
decision/remand caused the veteran to be hospitalized again.  
This time he was admitted for more than a week and was 
discharged in the first week of November 1997.  The admission 
was due to pre-syncopal episodes, with a history of two 
previous strokes in the past, CAD, hypertension, congestive 
heart failure, angina, PUD, COPD and sinusitis.  The veteran 
was evaluated by the cardiology service and the following 
special studies were conducted:  a two-dimensional 
echocardiogram (ECHO) of the heart, carotid noninvasive 
vascular studies, a CT scan of the head and an MRI, or 
magnetic resonance imaging scan, of the brain.  The discharge 
diagnosis ws listed as a pre-syncope.

In April 1998, the veteran was again hospitalized at a VA 
medical facility, this time for eight days.  The admission 
was triggered by complaints of left trunk pain secondary to a 
fall three days earlier that caused him to hit himself over 
the area of the left chest.  It was noted that the veteran 
had a past medical/surgical history that included CAD, COPD, 
a CVA, hypertension, PUD, benign prostatic hypertrophy and 
right foot amputation secondary to osteomyelitis in 1993, and 
the discharge diagnosis was listed as new onset atrial 
fibrillation.

A September 1998 VA medical record reveals an emergency 
consultation due to a chief complaint of shortness of breath 
and the following assessment/plan: shortness of breath, most 
likely secondary to pulmonary edema, history of COPD, history 
of a CVA, hypertension, history of PUD, skin breakdown of the 
lower extremities, deep venous thrombosis prophylaxis and an 
order to have a two-dimensional echocardiogram to assess left 
ventricular ejection fraction, as well as wall motion 
abnormalities.

The report of an October/November 1998 VA hospitalization 
reveals an admission to follow up on a cardiac 
catheterization performed two weeks earlier in an individual 
with a history of atrial fibrillation and COPD.  The 
discharge diagnoses were listed as unstable angina, CAD, 
atrial fibrillation, hypertension, COPD, CVA times two in 
1992 and 1993, PUD, benign prostatic hypertrophy and status 
post right foot amputation secondary to osteomyelitis in 
1993.

At an RO hearing that was conducted in January 1999, the 
veteran's spouse provided testimony mostly in support of the 
claim for special monthly compensation based on the veteran's 
need for aid and attendance, or his being housebound.  
Regarding the issue now under review, she in essence said 
that the condition of the right foot had become worse since 
the February 1996 surgery, in the sense that the veteran now 
had no balance on the right foot and, therefore, frequently 
lost his balance and fell.

As shown above, the evidence of record shows that the 
service-connected disability of the right foot causes 
impairment in the veteran's mobility to the point that he has 
to use a wheelchair to move around.  The evidence of record 
does not show, however, that the service-connected disability 
has caused a history of frequent hospitalizations or 
industrial impairment so severe so as to find that the 
schedular criteria set forth in the Schedule (which, as noted 
earlier, already take into consideration a service-connected 
disability's impact on a veteran's industrial capabilities) 
should be set aside in order to consider the assignment of an 
extraschedular rating.

As discussed above, the last "major" right foot surgery 
that the veteran underwent was in 1993, approximately six 
years ago, and, thereafter, he basically had two minor right 
foot surgeries in 1996, to excise a bone spur and an ulcer, 
outpatient follow-up consultations after both surgeries and 
several routine consultations that have not revealed any 
major complications other than those already recognized by a 
schedular rating of 40 percent.  The Board certainly is aware 
that the veteran's health is nowadays not the best, but the 
record shows that this is mainly secondary to the multiple 
nonservice-connected disabilities that have been diagnosed 
throughout the years and which have caused all the 
hospitalizations in the past several years.
 
The Board is of the opinion that the RO's January 1999 
conclusion to the effect that an extraschedular consideration 
of this claim for an increased rating was "not for 
application in this case" was correct, as the preponderance 
of the evidence of record clearly demonstrates that the 
present case does not present such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.

In view of the above, the Board concludes that the appealed 
claim for an increased rating for the service-connected 
residuals of a transmetatarsal amputation of the right foot, 
with a history of osteomyelitis, has failed, both on a 
schedular, and an extraschedular, basis, that the benefit 
sought on appeal is not warranted and that, consequently, the 
claim for such benefit must be denied.


SEE THE FOLLOWING PAGES FOR THE ORDER,
REMAND SECTION AND SUBSCRIPTION


ORDER

A disability evaluation in excess of 40 percent for the 
residuals of a transmetatarsal amputation of the right foot, 
with a history of osteomyelitis, is denied, both on a 
schedular, and an extraschedular, basis.


REMAND

The claim of entitlement to special monthly compensation 
based on the need
for regular aid and attendance or housebound status:

This claim needs additional development.  In particular, it 
is noted that the medical evidence in the record is 
insufficient to properly answer the question of whether the 
service-connected right foot disability, by itself, currently 
renders the veteran needy of regular aid and attendance, or 
housebound, as required by law for a grant of such an 
additional benefit.  See, 38 U.S.C.A. § 1114(l) (West 1991).

An initial review of both the entire medical evidence that 
was discussed earlier in this decision/remand and the report 
of a December 1998 medical examination for housebound status 
or permanent need for regular aid and attendance (VA Form 21-
2680) appears to reveal that the claimed need for aid and 
attendance and possible housebound status are, in the present 
case, essentially the result of the various nonservice-
connected disabilities that have been seriously affecting the 
veteran's health throughout at least the past four or five 
years, rather than secondary to the service-connected right 
foot disability.  Unfortunately, it seems that the subscriber 
of the December 1998 VA report check-marked the two mutually-
exclusive options provided at the end of the report, one 
indicating that the individual does require the daily 
personal health care services of a skilled provider without 
which the veteran would require hospital nursing home or 
other institutional care, the other indicating that daily 
skilled services are not indicated, or required.  Another aid 
and attendance medical examination thus needs to be 
conducted, so that the medical questions here at hand are 
properly answered.

The Board also notes that, according to the record, the 
veteran's spouse has said that the veteran is considered 
disabled for Social Security Administration (SSA) purposes.  
Copies of the SSA decision granting disability benefits to 
the veteran, and of the medical evidence on which that 
decision was based, are not of record and should be secured 
and associated with the claims folders, as the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereinafter referred to as "the Court") has said that, 
while SSA-related evidence is not controlling for purposes of 
VA adjudications, it is certainly pertinent to the 
adjudication of a claim for VA benefits.  See, in this 
regard, Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  (A 
remand of the issue that was decided earlier in the present 
decision/remand is, however, not felt to be necessary as it 
is felt that the evidence that would be needed to warrant the 
extraschedular consideration of that claim for an increased 
rating is not likely to be found in the SSA evidence.)

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
appealed claim for special monthly compensation based on the 
need for aid and attendance, or housebound status, is 
REMANDED for the following:

1.  The RO should ask the veteran, in 
writing, to advise the RO as to the date 
when the SSA granted him disability 
benefits.

The RO should also inform the veteran, 
also in writing, that he is free to 
furnish any additional pertinent evidence 
and argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).   
The RO should also advise him in the same 
written communication of his obligation 
to cooperate with the development of the 
appealed claim and should inform him that 
the consequences of his failing to report 
for a VA examination without good cause 
might include the denial of his claim for 
additional VA benefits.  See, 
38 C.F.R. §§ 3.158, 3.655 (1998).

2.  The RO should then take action to 
secure copies of the actual SSA decision 
granting disability benefits, and the 
medical evidence on which that decision 
was based.  Any additional evidence that 
is pertinent to the appealed claim and is 
not yet of record (such as any VA 
outpatient and/or inpatient medical 
records produced in 1999) should also be 
secured.

3.  The RO should then schedule the 
veteran for a VA aid and attendance 
and/or housebound status medical 
examination.  The claims folders, which 
should already include at least a copy of 
this remand, should be made available to 
the examiner prior to the examination 
and, if the veteran fails to report for 
this medical examination without good 
cause, the RO should indicate so, in a 
memorandum to the file.

The RO should inform the examiner that 
the veteran is only service-connected for 
the residuals of a right transmetatarsal 
amputation, with a history of 
osteomyelitis, that is currently rated at 
the maximum rating of 40 percent.  With 
this in mind, the examiner should be 
asked to review all the pertinent 
evidence in the record, to include the VA 
Form 21-2680 of December 1998, request, 
and interpret for the record, any studies 
or tests deemed necessary, conduct a 
thorough medical examination of the 
veteran and thereafter submit a 
comprehensive and legible report of 
medical examination that should include, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folders 
prior to the examination.

B.  A list of all the diagnoses that 
are currently warranted and his or 
her opinion as to the manifestations 
and functional limitations currently 
caused by the nonservice-connected 
disabilities, as opposed to the 
manifestations and functional 
limitations that are caused solely 
by the service-connected right foot 
disability.

Regarding the service-connected 
right foot disability, the examiner 
should be asked to comment upon its 
effects, if any, upon the veteran's 
abilities to dress himself, keep 
himself ordinarily clean and 
presentable, adjust any special 
prosthetic or orthopedic appliances, 
and the frequency of any such 
adjustment, feed himself, attend to 
urinary and bowel function, and 
protect himself from the hazards or 
dangers incident to his daily 
environment.  Additionally, a 
finding should be made as to whether 
the service-connected right foot 
disability actually causes the 
veteran to remain in bed and/or 
whether he is substantially confined 
to his dwelling and its immediate 
premises, as a direct result of the 
service-connected right foot 
disability. 

Finally, the examiner should express 
his or her opinion regarding the 
question of whether the service-
connected right foot disability, 
when viewed apart from those 
disabilities that are nonservice-
connected, currently renders the 
veteran so nearly helpless as to 
require the daily personal health 
care services of a skilled provider 
without which he would require 
hospital, nursing home or other 
institutional care.

The examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report.

4.  Following completion of all the 
foregoing, the RO should review the 
claims folders and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

5.  After the above development has been 
accomplished, the RO should re-adjudicate 
the issue on appeal, especially with 
regard to the additional evidence that 
was obtained.

If, upon re-adjudication of the appealed issue, the benefit 
sought on appeal remains denied, a Supplemental Statement of 
the Case should be provided to the veteran and his 
representative, with an appropriate period to respond, and 
the claims folders should thereafter be returned to the Board 
for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the evidentiary record and to afford 
him due process of law and that, consequently, no action is 
required of him unless and until he receives further notice 
from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appealed claim must be afforded expeditious treatment by 
the RO, as the law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

